Mr. Justice Brown
delivered the opinion of the court.
Prior to the enactment of ’-the act of February 4, 1887, to regulate commerce, commonly known as the Interstate Commerce Act, 24 Stat. 379, c. 104, railway'traffic in this country was regulated by the principles of the common law applicable to common carriers, which demanded little more than that they should carry for all persons who applied, in the order in which the goods were delivered at the particular, station, and that their charges for transportation should be reasonable. It was even doubted whether they were bound to make the same charge to all persons for the same service; Fitchburg Railroad Co. v. Gage, 12 Gray, 393; Baxendale v. Eastern Counties Railway Co., 4 C. B. (N. S.) 63; Great Western Railway Co. v. Sutton, L. R. 4 H. L. 226, 237; Ex parte Benson, 18 South Car. 38; Johnson v. Pensacola Railway Co., 16 Florida, 623; *276though the weight of authority in this country was in favor of an equality of charge to all persons for similar services. In several of the States acts had been passed with the design of securing the public against unreasonable and unjust discriminations ; but the inefficacy of these laws beyond the lines of the State, the impossibility of securing concerted action between the legislatures toward the regulation of traffic between the several States, and the evils which grew up under a policy of unrestricted competition, suggested the necessity of legislation by Congress under its constitutional power to regulate commerce among the several States. These evils ordinarily took the shape of inequality óf charges made, or of facilities furnished, and were usually dictated by or tolerated for the promotion of the interests of the officers of the corporation or of the corporation itself, or for the beneljt of some favored persons at the expense of others, or of some particular locality or community, or of some local trade or commercial connection, or for the destruction or crippling of some rival or hostile line.
The principal objects of the Interstate Commerce Act were to secure just and reasonable charges for transportation; 'to prohibit unjust discriminations in the rendition of like services under similar circumstances and conditions; to.prevent undue or unreasonable preferences to persons, corporations or localities ; to inhibit greater compensation for a shorter :than for a longer distance over the sanie line; and to abolish combinations for the pooling of freights. It was not designed, however,' to prevent competition between different roads, or to interfere with the customary arrangements made by railway. companies for reduced fares in consideration'of increased mileage, where such reduction did not operate as an unjust discrimination against other persons travelling over the road. In other words, it was not intended to ignore the principle that one can sell at wholesale cheaper than at retail. It is not all discriminations or preferences that fall within the inhibition of the statute; only such as are unjust or unreasonable. ■ For instance, it would be obviously unjust to charge A a greater sum than B for a single trip from Washington to Pittsburg; *277but if A agrees not only to go but to return by the same route, it is no injustice to B to permit him to do so for a reduced fare, since the services are not alike, nor the circumstances and conditions substantially similar, as required by section 2 to make an unjust discrimination. Indeed, the possibility of just discriminations and reasonable preferences is recognized by these sections, in declaring what shall be deemed unjust. We agree, however, with the plaintiff in its contention that a charge may be perfectly reasonable under section 1, and yet may create an unjust discrimination or an unreasonable preference under sections 2 and 3. As was said by Mr.' Justice Blackburn in Great Western Railway Co. v. Sutton, L. R. 4 H. L. 226, 239: “ When it is sought to show that the charge is extortionate as being contrary to the statutable obligation to charge equally, it is immaterial whether the charge is reasonable or not; it is enough to show that the company carried for some other person or class of persons, at a lower charge during the period throughout which the party complaining was charged more under the like circumstances.”
The question involved in this case is, whether the principle above stated as applicable to two individuals applies to the purchase of a single ticket covering the transportation of ten or more persons from one place to another. These are technically known as party-rate tickets, and' are 'issued principally to theatrical and operatic companies for the transportation of their troupes. Such ticket is clearly neither a “ mileage ” nor an “ excursion ” ticket within the exception of section 22 ; and upon the testimony in this case it may be doubtful whether it falls within the definition of “ commutation tickets,” as those words are commonly understood among railway officials. The words “ commutation ticket ” seem to have no definite meaning. They are defined by Webster (edition of 1891) as “a ticket, as for transportation, which is the evidence of a contract for service at a reduced rate.” If this definition be applicable here,, then it is clear that it would include a party-rate ticket. In the language of the railway, however, they are principally, if not wholly, used to designate tickets for transportation during a limited time between neighboring *278towns or cities and suburban towns. The party-rate ticke upon the defendant’s road is a single ticket issued to a part of ten or more, at a fixed rate-of two cents per mile, or a die count of one-third from the regular passenger rate. Th reduction is not made by way of a secret rebate or drawback but the rates are scheduled, posted and open to the public a large.
But, assuming the weight of evidence in this cáse to be tha' the party-rate ticket is not a “ commutation ticket,” as thal word was commonly understood at the time of the passage oi the act, but is a distinct class by itself, it does not necessarily follow that i. such tickets are unlawful. The unlawfulness defined by sections 2 and 3 consists either in an “ unjust discrimination” or an “undue or unreasonable preference or advantage,” and the object of section 22 was to settle beyond all doubt that the discrimination in • favor of certain persons therein named should not be deemed unjust. It does not follow, however, that there may not be other classes of persons in whose favor a discrimination may be made without such discrimination being unjust. In other words, this section is rather illustrative than exclusive. Indeed, many, if not all, the excepted classes named in section 22 are those which, in the absence of this section, would not necessarily be held the subjects of. an unjust discrimination, if more favorable terms were extended to them than to ordinary passengers. Such, for instance, are property of the United States, state or municipal governments; destitute and homeless persons transported free of charge by charitable societies; indigent persons transported -at the expense of municipal governments; inmates of soldiers’ homes, etc., and ministers of religion, in favor of whom a reduction of rates had been made for many years before the passage of the act. It may even admit of serious doubt whether, if the mileage, excursion or commutation tickets had not been mentioned at all in this section, they would have fallen within the prohibition of .sections 2 and 3. In other words, whether the allowance of a reduced rate to persons agreeing to travel one thousand miles, or to go and return by the ame road, is a “ like and contepjporaneous service under *279substantially similar conditions and circumstances ” as is rendered to a person who travels upon an ordinary single-trip ticket. If it be so, then, under state laws forbidding unjust discriminations, every "such ticket issued between points within the same State must be illegal. In view of the fact, however, that every railway company issues such tickets; that there is no reported case, state or federal, wherein their, illegality has been questioned; that there is no such case in England; and that the practice is universally acquiesced in by the public, it. would seem that the issuing of such tickets should not be held an unjust discrimination or an unreasonable preference to the persons travelling upon them.
But whether these party-rate tickets are commutation tickets proper, as known to railway officials or not,.they are obviously within the commuting • principle. As stated in the opinion of Judge Sage in the court below: “The difference between commutation and party-rate tickets is, that commutation tickets are issued to induce people to travel more frequently, and party-rate tickets are issued to induce more people to travel. There is, however, no difference in principle between them, the object in both cases being to increase travel without unjust discrimination, and to secure patronage that would not otherwise be secured.”
The testimony indicates that for many years before the passage of the act it was customary for railroads. to issue tickets at reduced rates to passengers making frequent trips, trips forking distances, and trips in parties of ten or more, lower than the regular single fare charged between the same points; and such lower rates were universally made at the date of the passage of the act. As stated in the answer, to meet the needs of the commercial traveller the thousand-mile ticket was' issued; to meet the needs of the suburban resident or frequent traveller, several forms of tickets were issued. For example, monthly or quarterly tickets, good for any number of trips within the specified time; and ten, twenty-five or fifty-trip tickets, good for a specified number-of trips by one person, or for one trip by a specified number of persons; to accommodate parties of ten or more, a single ticket, one way or round trip, *280for the whole party, was made up by the agent on a skeleton form furnished-for that purpose; to accommodate excursionists travelling in parties too large to use a single ticket, special individual tickets were issued to each person. Tickets good for a specified number of trips were also issued between cities where travel was frequent. In short, it was an established principle of the business, that whenever the amount of travel more than made up to the carrier for the reduction of the charge per capita, then such reduction was reasonable and just in the interests both of the carrier and of the public. Although the fact that railroads had long been in the habit of issuing these tickets would be by no means conclusive evidence that they were legal, since the main purpose of the act was to put an end to certain abuses which had crept into the management of railroads, yet Congress may be presumed to have had those practices in view, and not to have designed to interfere with them, except so far as they were unreasonable in themselves or unjust to others. These tickets then being within the commutation principle of allowing reduced rates in consideration, of increased mileage, the real question is, whether this operates as an undue or unreasonable preference or advantage to this particular .description of traffic, or an unjust discrimination against others. If, for example, a. railway makes to the public generally a certain rate of freight, and to a particular individual residing in the same town a reduced rate for the same class of goods, this may operate as an undáe_ preference, since it enables the favored party to sell his goods at a lower price than his competitors, and may even enable him to obtain a complete monopoly of that business. Even if the same reduced rate be allowed to every one doing the same amount of business, such discrimination may, if carried too far, operate unjustly upon the smaller dealers engaged in the same business, and enable the larger ones to drive them out of the market.
The same result, however, does not follow .from the sale of a' ticket for a number of passengers at a less rate than • for a single passenger; it does not operate to the'prejudice of the single passenger, who' cannot be said to be injured by the fact *281that another is able in a particular instance to travel at a less rate than he. If it operates injuriously toward any one' it is. the rival road, which has not adopted corresponding rates; but, as before observed, it was not the design of the act to stifle competition, nor is there any legal injustice in one person procuring.a particular service cheaper - than another. If it be lawful to issue these tickets, then the Pittsburg, Chicago and St. Louis Eailway Company has the same right to issue them that the defendant has, and may compete with it for the same traffic; but it is unsound to argue that it is unlawful to issue them because it has not seen fit to do so. Certainly its construction of the law is not binding upon this court. The evidence shows that the amount of business done by means of these party-rate tickets is very large; that theatrical and operatic companies base their calculation of profits to a certain extent upon the reduced rates allowed by railroads; and that the attendance at conventions, political and religious, social and scientific, is, in a great measure, determined by the' ability of the delegates to go and come at a reduced charge. If these tickets were withdrawn, the defendant road would lose a large amount of travel, and the single-trip passenger would gain absolutely nothing. If a case were presented where a railroad refused an application for a party-rate ticket upon the ground that it was not intended for the use of the general public, but solely for theatrical troupes, there -iwould be much greater reason for holding that the latter were favored with an undue preference or advantage.
In order to constitute an unjust discrimination under section 2, the carrier, must charge or receive directly from one person a greater or less compensation than from another, or must accomplish the same thing, indirectly by means of a special rate, rebate or other device; but in either case it must be for a “ like and contemporaneous service in the transportation of a like kind of traffic, under substantially similar circumstances and conditions.” To bring the present case within the words of this section, we must assume that the transportation of ten persons on a single ticket is substantially identical with the transportation of one, and, in view of the universally accepted *282fact that a man may buy, contract, or manufacture on a large scale cheaper proportionately than upon a small scale, this is impossible.
In this connection we quote with approval from the opinion of Judge Jackson in the court below: “To come within the inhibition of said sections, the differences must be made under like conditions; that is, there must be contemporaneous service in the transportation of like kinds of traffic under substantially the same circumstances and conditions; In respect to passenger traffic, the positions of the respective persons, or classes, between whom differences in charges are made, must be compared with each other, and there must be found to exist substantia] identity of situation and of service, accompanied by irregularity and partiality resulting in undue advantage to one, or undue disadvantage to the other, in order to constitute unjust discrimination.”
The English Traffic Act of 1854 contains a clause similar to section 3 of the Interstate Commerce Act, that “ no such company shall make or give any undue or unreasonable preference or advantage to or in favor .of any particular person or company, or any particular description of traffic, in any respect whatsoever, nor shall any such company subject any particular person or company, or any particular description of traffic, to any undue or unreasonable prejudice or disadvantage in any respect whatsoever.”
In Hozier v. Caledonian Railway, 17 Sess. Cas. (2d Series) 302, (S. C. 1 Nev. & Macn. Railway Cases, 27,) complaiht was made by one who had frequent occasion to travel, that passengers from an intermediate station between Glasgow and Edinburgh were charged much greater rates to-those places than were charged to other through passengers between these termini ; but the Scotch Court of Session held that the petitioner had not shown a-ny title or interest to maintain the proceeding ; his only complaint being that he did. not choose that parties travelling from Edinburgh to Glasgow should enjoy the benefit of a cheaper rate of travel than he himself could enjoy. “It provides,” said the court, “for giving undue preference to .partiespari passu, in the matter, but you must bring them into. *283competition in order to give them an interest to complain.” This is in substance holding that the allowance of a reduced through rate worked no injustice to passengers living on the line of the'road, who were obliged to pay at a greater rate. So, in Jones v. Eastern Counties Railway, 3 C. B. (N. S.) 718, the.court refused an injunction to compel a railway company to issue season tickets between Colchester and London upon the same terms as they issued them between Harwich and London, upon the mere suggestion that the granting the latter, the distance being considerably greater, at a much lower rate than the former, was an undue and unreasonable preference of the inhabitants of Harwich over those of Colchester. Upon the other hand, in Ransome v. Eastern Counties Railway, 1 C. B. (N. S.) 437, where it was manifest that a railway company charged Ipswich merchants, who sent from thence coal which had come thither by sea, a higher rate for the carriage of their coal than they charged Peterboro’ merchants, who had made arrangements with them to carry large quantities over their lines, and that the sums charged the Peterboro’ merchants were fixed so as to enable them to compete with the Ipswich merchants, the court granted an injunction, upon the ground of an undue preference to the Peterboro’ merchants, the object of the discrimination being to benefit the one dealer at the expense of the other, by depriving the latter of the natural advantages of his position. In Oxlade v. Northeastern Railway, 1 C. B. (N. S.) 454, a railway company was held justified in carrying goods for one person for a less rate than that at Avhich they carried the same description of goods for another, if there be circumstances which render the cost of carrying the goods for the former less' than the cost of carrying them for the latter, but that a desire to introduce noi'thern coke into a certain district was not a legitimate ground for making special agreements with different merchants for the carriage of coal and coke at a.rate lower than the ordinary charge, there being nothing to show that' the pecuniary interests of the company were affected; and that this was an undue preference.
' In short, the substance of all these decisions is that railway companies are only bound to give the same terms to all per*284sons alike under the same conditions and circumstances, and that any fact which produces an inequality of condition and a change of circumstances justifies an inequality of charge. These traffic acts do not appear to be as comprehensive as our own, and may justify contracts which with us would be obnoxious to the long and short haul clause of the act, or would be open to the charge of unjust discrimination. But so far as relates to the question of “undue preference,” it may be presumed that Congress, in adopting the language of the English act, had in mind the constructions given to these words by the English courts, and intended to incorporate them into the statute. McDonald v. Hovey, 110 U. S. 619.
There is nothing in the objection that party-rate tickets afford facilities for speculation and that they would be used by ticket brokers or “ scalpers ” for the purpose of evading the law. The party-rate ticket, as it appears in this case, is a single ticket covering the transportation of ten or more persons, and would be much less available in the hands of a ticket broker than an ordinary single ticket, since it could only be disposed of to a person who would be willing to pay two-thirds of the regular fare for that number of people. It is possible to conceive that party-rate tickets may, by a reduction of the number for whom they may be issued, be made the pretext for evading the law, and for the purpose of cutting rates, but should such be the case, the courts would have no difficulty in discovering the purpose for which they were issued, and applying the proper remedy.
Upon the whole, we are of the opinion that party-rate tickets, as used by the defendant, are not open to the objections found by the Interstate Commerce Commission, and are not in .violation of the act to regulate commerce, and the decree of the court below is, therefore,

Affirmed.